11 N.J. 40 (1952)
93 A.2d 367
ELEANOR S. WERBEL, PLAINTIFF-RESPONDENT,
v.
BELLE MULLEN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued December 15, 1952.
Decided December 22, 1952.
*43 Mr. Paul C. Kemeny argued the cause for the appellant.
Mr. Milton Lowenstein argued the cause for the respondent (Mr. Sidney K. Werbel, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam filed in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.